Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 02/16/2021 in which claims 1-8, 10-18, and 20 are pending.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (“AHG 8: Adaptive Resolution Change”) in view of Seregin (US 2014/0355676).

As to claim 1, Chen teaches a decoder, the decoder comprising circuitry, wherein the circuitry is configured to:

receive a bit stream (see Pages 1-6);

determine, using the bit stream, whether an adaptive resolution management mode is enabled (see Pages 1-6, particularly Section 2);



and reconstruct pixel data of a current block in adaptive resolution management mode and using the determined scaling factor, the reconstructing including scaling the current block horizontally by the horizontal scaling constant component and scaling the current block vertically by the vertical scaling constant component (see Pages 1-6).

Chen does not teach wherein the scaling factor is not determined as a function of a output width and a output height, and wherein the scaling factor is not determined as a function of pixels in a current block.

However, Seregin teaches wherein the scaling factor is not determined as a function of a output width and a output height, and wherein the scaling factor is not determined as a function of pixels in a current block ([0028]-[0031], [0110]-[0133], and [0144]-[0147]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen’s system with Seregin’s system in order to provide methods and devices for determining rounding offsets used in resampling process (Seregin; [0008]). In Seregin’s disclosure, the scaling factors are available when the rounding offsets are calculated, and therefore, the rounding offsets can be calculated based on the scaling factors without performing a division operation. Since a division operation is expensive, the rounding offsets can be calculated more efficiently by eliminating a division operation. As a result, the coding process can be performed more efficiently as well (Seregin; [0031]).

As to claim 11, the apparatus of claim 1 performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 2 and 12, Chen further teaches wherein the adaptive resolution management mode is signaled for the current block by a single bit in the bit stream (see Pages 1-6, particularly Sections 1 and 2).

As to claims 3 and 13, Chen further teaches wherein the adaptive resolution management mode is signaled in a sequence parameter set (SPS) (see Pages 1-6, particularly Section 2).

As to claims 4 and 14, Chen further teaches wherein determining the scaling factor further comprises determining the scaling factor from a picture parameter set (PPS) (see Pages 1-6, particularly Section 2).

As to claims 5 and 15, Chen further teaches wherein the decoder is further configured to reconstruct the pixel data of the current block by interpolating pixel values (see Pages 1-6).

As to claims 6 and 16, Chen further teaches wherein interpolating the pixel values is performed using a luma sample interpolation process (see Pages 1-6, particularly Section 3).

As to claims 7 and 17, Chen further teaches wherein interpolating the pixel values further comprises shifting a pixel value (see Pages 1-6, particularly Section 3).

As to claims 8 and 18, Chen further teaches wherein reconstructing the pixel data includes processing the current block with an inter-prediction mode, wherein reconstructing includes determining the current block by at least combining a predicted block with a residual, wherein the predicted block is determined using the scaled block of the reference frame (see Pages 1-6).

As to claims 10 and 20, Chen further teaches wherein the current block is a coding unit (see Pages 1-6).

Claims 1-4, 10-14, and 20 are further rejected under 35 U.S.C. 103 as being unpatentable over Samuelsson (“AHG 8: Adaptive Resolution Change (ARC) High-Level Syntax (HLS)”) in view of Seregin.

As to claim 1, Samuelsson teaches a decoder, the decoder comprising circuitry, wherein the circuitry is configured to:

receive a bit stream (see Pages 1-4);

determine, using the bit stream, whether an adaptive resolution management mode is enabled (see Pages 1-4);

determine, using the bit stream, a scaling factor including a vertical scaling constant component and a horizontal scaling constant component (see Pages 1-4);

and reconstruct pixel data of a current block in adaptive resolution management mode and using the determined scaling factor, the reconstructing including scaling the current block horizontally by the horizontal scaling constant component and scaling the current block vertically by the vertical scaling constant component (see Pages 1-4).

Chen does not teach wherein the scaling factor is not determined as a function of a output width and a output height, and wherein the scaling factor is not determined as a function of pixels in a current block.

However, Seregin teaches wherein the scaling factor is not determined as a function of a output width and a output height, and wherein the scaling factor is not determined as a function of pixels in a current block ([0028]-[0031], [0110]-[0133], and [0144]-[0147]).



As to claim 11, the apparatus of claim 1 performs all the steps of the method of claim 11. Therefore, claim 11 is rejected similarly as claim 1.

As to claims 2 and 12, Samuelsson further teaches wherein the adaptive resolution management mode is signaled for the current block by a single bit in the bit stream (see Pages 1-4).

As to claims 3 and 13, Samuelsson further teaches wherein the adaptive resolution management mode is signaled in a sequence parameter set (SPS) (see Pages 1-4).

As to claims 4 and 14, Samuelsson further teaches wherein determining the scaling factor further comprises determining the scaling factor from a picture parameter set (PPS) (see Pages 1-4).

As to claims 10 and 20, Samuelsson further teaches wherein the current block is a coding unit (see Pages 1-4).

Response to Arguments

Applicant's arguments filed 02/16/2021 have been fully considered but they are moot in light of the new grounds of rejection incorporating the Seregin reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482